

113 SRES 363 ATS: Celebrating Black History Month.
U.S. Senate
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 363IN THE SENATE OF THE UNITED STATESFebruary 26, 2014Mrs. Gillibrand (for herself, Mrs. Hagan, Mr. Levin, Mr. Casey, Mr. Isakson, Mr. Cochran, Mr. Begich, Ms. Murkowski, Mrs. Murray, Mr. Cardin, Ms. Landrieu, Mr. Wyden, Mrs. Boxer, Mr. Pryor, Mr. Schumer, Mrs. Shaheen, Mr. Whitehouse, Mr. Markey, Mr. Manchin, Mr. Menendez, Ms. Stabenow, Mr. Kaine, Ms. Cantwell, Ms. Baldwin, Mr. Warner, Mr. Nelson, Mr. Coburn, Ms. Klobuchar, Mr. Merkley, Ms. Hirono, Mr. Coons, Mr. Durbin, Mr. Rockefeller, Mr. Portman, Mr. Carper, Mr. Grassley, Mrs. Feinstein, Mr. Booker, Mr. Sanders, Mr. Kirk, Mr. Wicker, Mr. Franken, Mr. Scott, Ms. Warren, Mrs. McCaskill, Mr. Leahy, and Mr. Udall of Colorado) submitted the following resolution; which was considered and agreed toRESOLUTIONCelebrating Black History Month.Whereas in 1776, people imagined the United States as a new country
			 dedicated to the proposition stated in the Declaration of Independence
			 that all men are created equal, that they are endowed by their Creator with certain unalienable Rights,
			 that among these are Life, Liberty and the pursuit of Happiness . . .;Whereas the first Africans were brought involuntarily to
			 the shores of America as early as the 17th century;Whereas African Americans suffered enslavement and
			 subsequently faced the injustices of lynch mobs, segregation, and denial
			 of the
			 basic and fundamental rights of citizenship;Whereas  inequalities and injustices in our
			 society still exist today;Whereas in the face of injustices, people of the United
			 States of good will and of all races have distinguished themselves with a
			 commitment
			 to the noble ideals on which the United States was founded and have
			 courageously
			 fought for the rights and freedom of African Americans;Whereas African Americans, such as James Beckwourth, Bill Pickett, Lieutenant Colonel Allen
			 Allensworth, and Clara Brown, along with many others, worked against
			 racism to achieve success and have made significant contributions to the
			 economic, educational, political, artistic, literary, scientific, and
			 technological advancements of the United States, including the westward
			 expansion;Whereas the contributions of African Americans from all walks of life throughout the
			 history of the United States reflect the greatness of the United States;Whereas Muhammad
			 Ali, Constance Baker Motley, James Baldwin, James Beckwourth, Clara Brown,
			 Ralph Bunche, Shirley Chisholm, Frederick Douglass, W. E. B. Du Bois,
			 Ralph
			 Ellison, Alex Haley, Dorothy Height, Lena Horne, Charles Hamilton Houston,
			 Mahalia Jackson, Martin Luther King, Jr., the Tuskegee Airmen, Thurgood
			 Marshall, Rosa Parks, Bill Pickett, Jackie Robinson, Sojourner Truth,
			 Harriet Tubman, Homer Plessy,	the Greensboro Four,  Simeon Booker, and
			 Booker T. Washington each
			 lived a life
			 of incandescent greatness;Whereas many
			 African Americans lived, toiled, and died in obscurity, never achieving
			 the
			 recognition they deserved, and yet paved the way for future generations to
			 succeed;Whereas pioneers, such as Maya Angelou, Arthur Ashe, Jr.,
			 Carol Moseley Braun, Ronald Brown, Ursula Burns, Kenneth Chenault, David
			 Dinkins, Alexis Herman, Mae Jemison, Earvin Magic Johnson,
			 Sheila Johnson, James Earl Jones, David Paterson, Marian Wright Edelman,
			 Alice
			 Walker, Oprah Winfrey, General Colin Powell, Dr. Condoleezza Rice, and
			 Clarence Thomas have
			 all benefitted from their forefathers and have
			 served as great role models and leaders for future generations;Whereas on November 4, 2008, the people of the United
			 States elected an African-American man, Barack Obama, as President of the
			 United States;Whereas African Americans continue to serve the United
			 States at the highest levels of government and military;Whereas on February 22, 2012, President Barack Obama and
			 First Lady Michelle Obama, along with former First Lady Laura Bush,
			 celebrated
			 the groundbreaking of the National Museum of African American History and
			 Culture on the National Mall, in Washington, DC;Whereas the birthdays of Abraham Lincoln and Frederick
			 Douglass inspired the creation of Negro History Week, the precursor to
			 Black
			 History Month;Whereas Negro History Week represented the culmination of
			 the efforts of Dr. Carter G. Woodson, the Father of Black History, to enhance knowledge of Black history
			 through the Journal of Negro History, published by the Association for the
			 Study of African American Life and History, which was founded by Dr.
			 Woodson
			 and Jesse E. Moorland;Whereas Black History Month, celebrated during the month
			 of February, dates back to 1926 when Dr. Woodson set aside a special
			 period in February to recognize the heritage and achievement of Black
			 people of the United States;Whereas Dr. Woodson stated: We have a wonderful history behind us. . . .  If you are unable to demonstrate to the world that
			 you have this record, the world will say to you, You are not worthy to enjoy the blessings of democracy or anything else.;Whereas since the founding of the United States, the country imperfectly progressed towards noble
			 goals; andWhereas the history of the United States is the story of
			 people regularly affirming high ideals, striving to reach such ideals but
			 often failing, and then struggling to come to terms with the
			 disappointment of
			 such failure, before committing to trying again: Now, therefore, be itThat the Senate—(1)acknowledges that
			 all people of the United States are the recipients of the wealth of
			 history provided by Black culture;(2)recognizes the
			 importance of Black History Month as an opportunity to reflect on the
			 complex
			 history of the United States, while remaining hopeful and confident about
			 the
			 path ahead;(3)acknowledges the
			 significance of Black History Month as an important opportunity to
			 recognize
			 the tremendous contributions of African Americans to the history of the
			 United
			 States;(4)encourages the
			 celebration of Black History Month to provide a continuing opportunity for
			 all
			 people in the United States to learn from the past and understand the
			 experiences that have shaped the United States; and(5)agrees that, while
			 the United States began as a divided nation, the United States must—(A)honor the contribution of all pioneers in the United States who have helped to ensure the legacy of
			 the great United States; and(B)move forward
			 with purpose, united tirelessly as one Nation . . .  indivisible, with liberty and
			 justice for all..